                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                          UNITED STATES DISTRICT COURT                                 April 30, 2021
                                                                                    Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §           CRIMINAL ACTION H-20-305
                                               §
JOSE LUIS DE JONGH-ATENCIO                     §

                                            Order

       Defendant, Jose Luis De Jongh-Atencio pled to Count 1 of the Superseding Indictment (dkt.

35) on March 22, 2021. Sentencing is currently set for August 19, 2021.

       It is, therefore, ORDERED that the following motions are DENIED as moot:

        1. Joint Motion to Transfer Case (dkt. 23);
        2. Unopposed Motion to Maintain Seized Property (dkt. 33);
        3. Sealed Motion (dkt. 44);
        4. Sealed Motion (dkt. 45);
        5. Sealed Motion (dkt. 48);
        6. Sealed Motion (dkt. 51);
        7. Sealed Motion (dkt. 52);
        8. Sealed Motion (dkt. 66);
        9. Sealed Motion (dkt. 67);
       10. Unopposed Motion for Permission to File Trial Memorandum in Excess of 25 pages
           (dkt. 72);
       11: Sealed Motion (dkt. 73);
       12. Sealed Motion (dkt. 77);
       13. Sealed Motion (dkt. 81);
       14. Sealed Motion (dkt. 86);
       15. Opposed Motion to Continue Trial (dkt. 88).


       Signed at Houston, Texas on April 30, 2021.




                                                         Gray H. Miller
                                                   United States District Judge
